Order entered December l I, 2012
                                                                           005234




                                              In The




                                      No. 05-12-01171-CV

                              SEIB FAMILY GP, LLC, Appellant



                        BANK OF THE OZARKS, ET AL., Appellees

                      On Appeal from the 298th Judicial District Court
                                   Dallas County, Texas
                             Trial Court Cause No. 11-04057

                                            ORDER

       The Court has before it appellant’s unopposed first motion for extension of time to

electronicdlly file appendix. The Court GRANTS the motion and ORDERS appellant to file the

appendix within five days of the date of this order.




                                                       MOLLY
                                                       JUSTICE